DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the previous rejections as being unpatentable over Tomono in in view of Hainzl and Blum. Therefore, these rejections have been withdrawn. 
Applicant’s amendments also overcome the previous rejections as being unpatentablve over Yahav, Drake, Hainzl, and Blum. therefore, these rejections have also been withdrawn. However, upon further search and consideration, new rejections have been made based on previous cited prior art (Yahav and Hainzl) in combination with art that was only previously listed under additional prior art (Bohn, US 20130077049 A1).
Applicant’s arguments regarding Tomono and Blum are moot as these references are no longer relied upon for the current rejections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-8, 10, 16-17, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Yahav (US 20160139265 A1) in view of Hainzl (US 20140293226 A1) and Bohn (US 20130077049 A1).
Regarding claim 1, Yahav teaches an eye movement tracking device (figures 2-3 and 5-7) comprising: 
an illumination source (6 and 6b) configured to transmit a plurality of infrared (paragraphs 21-22) energy pulses (paragraph 19; for context, see paragraphs 27 and 31 and figure 5) within a frequency band from a location proximate to an eye of a person such that a portion of the plurality of infrared energy pulses transmitted by the illumination source are reflected off the eye of the person (figures 2-3 and 6); 

a processor (22; paragraphs 22-24) configured to use the reflections of the plurality of infrared (paragraphs 21-22) energy pulses (paragraph 19; for context, see paragraphs 27 and 31 and figure 5) to determine a position of the eye of the person (paragraphs 22-24),
wherein the illumination source (6 and 6b) comprises a laser that is configured to generate and transmit the plurality of infrared energy pulses (paragraphs 19 and 21-22).


    PNG
    media_image1.png
    704
    472
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    632
    520
    media_image2.png
    Greyscale

Yahav doesn’t explicitly teach a filter configured to filter a portion of the plurality of infrared energy pulses transmitted by the illumination source that are reflected off the eye of the person to generate filtered reflections; wherein the illumination source is configured to have a spectral linewidth less than 30 nm; and it is a Vertical Cavity Surface Emitting Laser (VCSEL).
Hainzl is directed to a similar apparatus and teaches a laser (142) configured to have a spectral linewidth less than 10 nm (paragraphs 12, 19, and 55) and a filter (155) configured to filter a portion of the same wavelength of the light transmitted by the illumination source (paragraph 55) that are reflected off the eye (A1) of the person to generate filtered reflections (paragraphs 39, 43, and 55; figures 1 and 4; as explained in paragraphs 18 and 55, the passband of the filter matches the wavelength band of the source).  Additionally, Hainzl teaches this provides the benefit of suppressing undesired 

    PNG
    media_image3.png
    319
    926
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yahav such that it comprises a filter that has a passband that matches the wavelength of the light source – and therefore is configured to filter a portion of the plurality of infrared pulses transmitted by the illumination source that are reflected off the eye of the person to generate filtered reflections - and the illumination source is laser configured to have a spectral linewidth less than 10 nm. A person would be motivated to make this modification in order to suppress undesired background illumination and other interfering light (also see additional prior art).
The above combination doesn’t explicitly teach the laser is a Vertical Cavity Surface Emitting Laser (VCSEL).
Bohn is directed to a similar apparatus and teaches letting the illumination source be a Vertical Cavity Surface Emitting Laser (paragraphs 42, 63, and 64).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the laser is a Vertical Cavity Surface Emitting Laser in order to have a light source with a small size (see additional prior art for more details).
Regarding claim 5, in the above combination the illumination source is configured to have a spectral linewidth less than 10 nm (Hainzl, paragraphs 11 and 19).
Regarding claim 7, in the above combination the processor is further configured to limit ambient energy in an environment by utilizing the image sensor and shutter, a sensor shutter timing coordinated (Yahav: paragraphs 18-19, 29-30, and 33) with the plurality of infrared (Yahav: paragraphs 21-22) energy pulses (Yahav: paragraph 19; for context, see paragraphs 27 and 31 and figure 5), and the filter is configured to substantially filter out the ambient energy from the plurality of infrared energy pulses (Hainzl: figures 1 and 4; element 155; paragraphs 11, 18-19, 39, 43, and 55) so that determination of a gaze direction of the eye is less affected by the ambient energy (as explained in the previously mentioned citations, the result is to ensure the measurements of the gaze direction is less affected by the ambient energy).
Regarding claim 8, in the above combination the filter comprises a narrow infrared bandpass filter; and the narrow infrared bandpass filter comprises an optical narrow infrared bandpass filter (Hainzl: paragraphs 39, 43, and 55; figures 1 and 4; as explained in paragraphs 18 and 55, the passband of the filter matches the wavelength band of the source).
Regarding claim 10, Yahav teaches a process of tracking eye movement of a person (figures 2-3 and 5-7), the method comprising: 
transmitting a plurality of infrared (paragraphs 21-22) energy pulses (paragraph 19; for context, see paragraphs 27 and 31 and figure 5) from an illumination source (6 and 6b) within a frequency band from a location proximate to an eye of the person such that a portion of the plurality of infrared energy pulses transmitted by the illumination source are reflected off the eye of the person (figures 2-3 and 6); 
detecting the filtered reflections of the portion of the a plurality of infrared (paragraphs 21-22) energy pulses (paragraph 19; for context, see paragraphs 27 and 31 and figure 5) with an image sensor (20 and 7; IR camera; paragraphs 17-18; figures 2-3; IR camera; paragraphs 17-18; figures) and shutter (20), and distinguishing the filtered reflections of the portion of the plurality of infrared energy pulses from other energy detected by the image sensor 
determining a position of the eye of the person based on the filtered reflections of the portion of the plurality of infrared (paragraphs 21-22) energy pulses (paragraph 19; for context, see paragraphs 27 and 31 and figure 5) with a processor (paragraphs 22-24),
wherein the illumination source comprises a laser that is configured to generate and transmit plurality of infrared (paragraphs 21-22) energy pulses (paragraph 19; for context, see paragraphs 27 and 31 and figure 5).
Yahav doesn’t explicitly teach filtering the portion of the plurality of infrared energy pulses transmitted by the illumination source that are reflected off the eye of the person to generate filtered reflections with a filter; wherein the illumination source is configured to have a spectral linewidth less than 30 nm; and it is a Vertical Cavity Surface Emitting Laser (VCSEL).
Hainzl is directed to a similar process and teaches a laser (142) configured to have a spectral linewidth less than 10 nm (paragraphs 12, 19, and 55) and a filter (155) that filters a portion of the same wavelength of the light transmitted by the illumination source (paragraph 55) that are reflected off the eye (A1) of the person to generate filtered reflections (paragraphs 39, 43, and 55; figures 1 and 4; as explained in paragraphs 18 and 55, the passband of the filter matches the wavelength band of the source).  Additionally, Hainzl teaches this provides the benefit of suppressing undesired background illumination, disturbances from undesired reflections, and other interfering light (paragraphs 11, 18-19, and 55). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yahav such that it comprises filtering with a filter that has a passband that matches the wavelength of the light source – and therefore filters a portion of the plurality of infrared pulses transmitted by the illumination source that are reflected off the eye of the person to generate 
The above combination doesn’t explicitly teach the laser is a Vertical Cavity Surface Emitting Laser (VCSEL).
Bohn is directed to a similar process and teaches letting the illumination source be a Vertical Cavity Surface Emitting Laser (paragraphs 42, 63, and 64).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the laser is a Vertical Cavity Surface Emitting Laser in order to have a light source with a small size (see additional prior art for more details).
Regarding claim 16, in the above combination the processor is further configured to limit ambient energy in an environment by utilizing the image sensor and shutter, a shutter window coordinated with the plurality of infrared (Yahav: paragraphs 21-22) energy pulses (Yahav: paragraph 19; for context, see paragraphs 27 and 31 and figure 5) , and the filtering substantially filters out the ambient energy from the plurality of infrared energy pulses so that determination of a gaze direction of the eye is less affected by the ambient energy (Yahav: paragraphs 29-30 and 33. Hainzl: paragraphs 39, 43, and 55; figures 1 and 4; as explained in paragraphs 18 and 55, the passband of the filter matches the wavelength band of the source).
Regarding claim 17, in the above combination the filtering utilizes a filter that comprises a narrow infrared bandpass filter; and the narrow infrared bandpass filter comprises an optical narrow infrared bandpass filter (Hainzl: paragraphs 39, 43, and 55; figures 1 and 4; as explained in paragraphs 18 and 55, the passband of the filter matches the wavelength band of the source).
Regarding claim 19, Yahav teaches an eye movement tracking device (figures 2-3 and 5-7) comprising: 

means for detecting (20 and 7; IR camera; paragraphs 17-18; figures 2-3) the filtered reflections of the portion of the plurality of infrared (paragraphs 21-22) energy pulses (paragraph 19; for context, see paragraphs 27 and 31 and figure 5), and means for distinguishing (20) the filtered reflections of the portion of the plurality of infrared energy pulses from other energy detected based on times of flight and said frequency band of the filtered reflections of the portion of the plurality of infrared energy pulses and the other energy; and 
means for determining (paragraphs 22-24; 22) a position of the eye of the person based on the filtered reflections of the portion of the plurality of infrared (paragraphs 21-22) energy pulses (paragraph 19; for context, see paragraphs 27 and 31 and figure 5),
wherein the illumination source comprises a laser that is configured to generate and transmit infrared energy (paragraphs 21-22).
Yahav doesn’t explicitly teach means for filtering the portion of the plurality of infrared energy pulses transmitted by the means for transmitting that are reflected off the eye of the person to generate filtered reflections; means for transmitting the plurality of infrared energy pulses has a spectral linewidth less than 30nm; the laser is a Vertical Cavity Surface Emitting Laser (VCSEL).
Hainzl is directed to a similar apparatus and teaches a laser (142) configured to have a spectral linewidth less than 10 nm (paragraphs 12, 19, and 55) and a filter (155) configured to filter a portion of the same wavelength of the light transmitted by the illumination source (paragraph 55) that are reflected off the eye (A1) of the person to generate filtered reflections (paragraphs 39, 43, and 55; figures 1 and 4; as explained in paragraphs 18 and 55, the passband of the filter matches the wavelength 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yahav such that it comprises a filter that has a passband that matches the wavelength of the light source – and therefore is configured to filter a portion of the plurality of infrared pulses transmitted by the illumination source that are reflected off the eye of the person to generate filtered reflections - and the illumination source is laser configured to have a spectral linewidth less than 10 nm. A person would be motivated to make this modification in order to suppress undesired background illumination and other interfering light.
Regarding claim 20, in the above combination the means for filtering a narrow infrared bandpass filter; and the narrow infrared bandpass filter comprises an optical narrow infrared bandpass filter (Hainzl: paragraphs 39, 43, and 55; figures 1 and 4; as explained in paragraphs 18 and 55, the passband of the filter matches the wavelength band of the source).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yahav, Hainzl, and Bohn, as applied to claims 1 and 10, above, and further in view of Frey (US 5442412 A) and Liu (US 20160223819 A1).
Regarding claim 4, Yahav suggests the plurality of infrared energy pulses comprise a range of 0.01 nanosecond to 70 nanosecond (this is suggested because as explained with respect to claim 1, the pulses of the source are timed with the shutter, and as explained in paragraph 18, the rate of the shutter is a few times in a few nanoseconds which suggests the claimed range).  Additionally, it is noted that this is a wide range, so the examiner has provided art that teaches different portions of this range (see additional prior art). For example, Frey is directed to a similar apparatus and teaches wherein the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the plurality of infrared energy pulses comprise a range of 0.01 nanosecond to 70 nanosecond in order for the light beam to be safe for the eyes.
The above combination doesn’t explicitly teach the illumination source is configured to have an output divergence less than 30°.
Liu teaches an illumination source is configured to have an output divergence less than 30° (paragraph 154).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the illumination source is configured to have an output divergence less than 30° in order to have control over a precise direction of the illumination beam.
Regarding claim 13, Yahav suggests the plurality of infrared energy pulses comprise a range of 0.01 nanosecond to 70 nanosecond (this is suggested because as explained with respect to claim 10, the pulses of the source are timed with the shutter, and as explained in paragraph 18, the rate of the shutter is a few times in a few nanoseconds which suggests the claimed range).  Additionally, it is noted that this is a wide range, so the examiner has provided art that teaches different portions of this range (see additional prior art). For example, Frey is directed to a similar process and teaches wherein the plurality of infrared energy pulses comprise a range of 0.01 nanosecond to 70 nanosecond (column 3, lines 15-40). Frey also teaches this provides the benefit of being safe for the eyes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the plurality of infrared energy pulses 
The above combination doesn’t explicitly teach the illumination source is configured to have an output divergence less than 30°.
Liu teaches an illumination source is configured to have an output divergence less than 30° (paragraph 154).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the illumination source is configured to have an output divergence less than 30° in order to have control over a precise direction of the illumination beam.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yahav, Hainzl, and Bohn, as applied to claims 1 and 10, above, or, in the alternative rejected under 35 U.S.C. 103 as being unpatentable over Yahav, Hainzl, and Bohn, as applied to claims 1 and 10, above, and further in view of Frey.
Regarding claim 6, in the above combination the filter comprises a narrow bandpass filter having a passband less than 30 nm (because as explained in paragraphs 18 and 55 of Hainzl, the passband of the filter matches the band of the source); and the plurality of infrared energy pulses (Yahav, paragraphs 19 and 21-22)  are generated to reduce an amount of light exposure to a user's eyes (since Yahav teaches the light being turned on and off, so that the amount of light that the eyes are exposed to is reduced). 
For the above reasons, the examiner interprets claim 6 as being rendered obvious by the combination of Yahav, Hainzl, and Bohn. Alternatively, if one were to consider Yahav as not teaching the plurality of infrared energy pulses are generated to reduce an amount of light exposure to a user's eyes. Frey is directed to a similar apparatus and teaches a plurality of infrared energy pulses are generated to obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of infrared energy pulses of the above combination generated to reduce an amount of light exposure to a user's eyes in order to ensure that the apparatus is safe for the eyes.
Regarding claim 15, in the above combination the filtering comprises utilizing a narrow infrared bandpass filter (Hainzl: paragraphs 39, 43, and 55; figures 1 and 4; as explained in paragraphs 18 and 55, the passband of the filter matches the wavelength band of the source); the plurality of infrared energy pulses (Yahav, paragraphs 19 and 21-22)  are generated to reduce an amount of light exposure to a user's eyes (since Yahav teaches the light being turned on and off, so that the amount of light that the eyes are exposed to is reduced). 
For the above reasons, the examiner interprets claim 6 as being rendered obvious by the combination of Yahav, Hainzl, and Bohn. Alternatively, if one were to consider Yahav as not teaching the plurality of infrared energy pulses are generated to reduce an amount of light exposure to a user's eyes. Frey is directed to a similar process and teaches a plurality of infrared energy pulses are generated to reduce an amount of light exposure to a user's eyes (column 3, lines 15-40). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of infrared energy pulses of the above combination generated to reduce an amount of light exposure to a user's eyes in order to ensure that the apparatus is safe for the eyes.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yahav, Hainzl, and Bohn, as applied to claims 1 and 10, above, and further in view of Mathieu (US 20100110275 A1) and Liu.
Regarding claim 9, the above combination suggests a wavelength of the plurality of infrared energy pulses have a Full Width Half Max (FWHM) equal to or less than 30 nm (Hainzl: paragraphs 11-12, 19, and 55). This is because the above combination teaches a bandwidth of 1nm or 10 nm. Additionally, Mathieu teaches having a Full Width Half Max (FWHM) equal to or less than 30 nm (paragraph 74). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wavelength of the plurality of infrared energy pulses (of the above combination) have a Full Width Half Max (FWHM) equal to or less than 30 nm (as suggested by Hainzl and explicitly taught by Mathieu) in order suppress undesired background illumination, disturbances from undesired reflections, and other interfering light.
The above combination doesn’t explicitly teach the illumination source is configured to have an output divergence less than 30°.
Liu teaches an illumination source is configured to have an output divergence less than 30° (paragraph 154).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the illumination source is configured to have an output divergence less than 30° in order to have control over a precise direction of the illumination beam.
Regarding claim 18, in the above combination the illumination source is configured to have a spectral linewidth less than 30 nm (Hainzl: paragraphs 12, 19, and 55). The above combination also suggests a wavelength of the plurality of infrared energy pulses have a Full Width Half Max (FWHM) equal to or less than 30 nm (Hainzl: paragraphs 11-12, 19, and 55). This is because the above combination teaches a bandwidth of 1nm or 10 nm. Bandwidth suggests to a person of ordinary skill in the art either full width half max or half width. In either case, this corresponds to a FWHM of less than 30nm. Therefore, this limitation is suggested by the above combination. Additionally, Mathieu teaches having a Full Width Half Max (FWHM) equal to or less than 30 nm (paragraph 74). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wavelength of the plurality of infrared energy pulses (of the above combination) have a Full Width Half Max (FWHM) equal to or less than 30 nm (as suggested by Hainzl and explicitly taught by Mathieu) in order suppress undesired background illumination, disturbances from undesired reflections, and other interfering light.
The above combination doesn’t explicitly teach the illumination source is configured to have an output divergence less than 30°.
Liu teaches an illumination source is configured to have an output divergence less than 30° (paragraph 154).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the illumination source is configured to have an output divergence less than 30° in order to have control over a precise direction of the illumination beam.
Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yahav, Hainzl, and Bohn, as applied to claims 1 and 10, above, and further in view of Frey.
Regarding claim 21, in the above combination the processor is further configured to limit ambient energy in an environment by utilizing the image sensor and shutter, a sensor shutter timing coordinated (Yahav: paragraphs 18-19, 29-30, and 33) with the plurality of infrared (Yahav: paragraphs 21-22) energy pulses (Yahav: paragraph 19; for context, see paragraphs 27 and 31 and figure 5), and the filter is configured to substantially filter out the ambient energy from the plurality of infrared energy pulses (Hainzl: figures 1 and 4; element 155; paragraphs 11, 18-19, 39, 43, and 55) so that determination of a gaze direction of the eye is less affected by the ambient energy (as explained in the previously mentioned citations, the result is to ensure the measurements of the gaze direction is less affected by the ambient energy).
Yahav suggests the plurality of infrared energy pulses comprise a range of 0.01 nanosecond to 70 nanosecond (this is suggested because as explained with respect to claim 1, the pulses of the source are timed with the shutter, and as explained in paragraph 18, the rate of the shutter is a few times in a few nanoseconds which suggests the claimed range).  Additionally, it is noted that this is a wide range, so the examiner has provided art that teaches different portions of this range (see additional prior art). For example, Frey is directed to a similar apparatus and teaches wherein the plurality of infrared energy pulses comprise a range of 0.01 nanosecond to 70 nanosecond (column 3, lines 15-40). Frey also teaches this provides the benefit of being safe for the eyes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the plurality of infrared energy pulses comprise a range of 0.01 nanosecond to 70 nanosecond in order for the light beam to be safe for the eyes.
Regarding claim 22, in the above combination the filter comprises a narrow infrared bandpass filter; and the narrow infrared bandpass filter comprises an optical narrow infrared bandpass filter (Hainzl: paragraphs 39, 43, and 55; figures 1 and 4; as explained in paragraphs 18 and 55, the passband of the filter matches the wavelength band of the source).
Regarding claim 24, in the above combination the filter comprises a narrow infrared bandpass filter; and the narrow infrared bandpass filter comprises an optical narrow infrared bandpass filter (Hainzl: paragraphs 39, 43, and 55; figures 1 and 4; as explained in paragraphs 18 and 55, the passband of the filter matches the wavelength band of the source).
Yahav suggests the plurality of infrared energy pulses comprise a range of 0.01 nanosecond to 70 nanosecond (this is suggested because as explained with respect to claim 1, the pulses of the source are timed with the shutter, and as explained in paragraph 18, the rate of the shutter is a few times in a few nanoseconds which suggests the claimed range).  Additionally, it is noted that this is a wide range, Frey is directed to a similar apparatus and teaches wherein the plurality of infrared energy pulses comprise a range of 0.01 nanosecond to 70 nanosecond (column 3, lines 15-40). Frey also teaches this provides the benefit of being safe for the eyes.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the plurality of infrared energy pulses comprise a range of 0.01 nanosecond to 70 nanosecond in order for the light beam to be safe for the eyes.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yahav, Hainzl, Bohn, and Frey, as applied to claims 22 and 24, above, and further in view of Mathieu.
Regarding claim 23, the above combination suggests a wavelength of the plurality of infrared energy pulses have a Full Width Half Max (FWHM) equal to or less than 30 nm (Hainzl: paragraphs 11-12, 19, and 55). This is because the above combination teaches a bandwidth of 1nm or 10 nm. Bandwidth suggests to a person of ordinary skill in the art either full width half max or half width. In either case, this corresponds to a FWHM of less than 30nm. Therefore, this limitation is suggested by the above combination. Additionally, Mathieu teaches having a Full Width Half Max (FWHM) equal to or less than 30 nm (paragraph 74). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wavelength of the plurality of infrared energy pulses (of the above combination) have a Full Width Half Max (FWHM) equal to or less than 30 nm (as suggested by Hainzl and explicitly taught by Mathieu) in order suppress undesired background illumination, disturbances from undesired reflections, and other interfering light.
Regarding claim 25, in the above combination the processor is further configured to limit ambient energy in an environment by utilizing the image sensor and shutter, a shutter window coordinated with the plurality of infrared (Yahav: paragraphs 21-22) energy pulses (Yahav: paragraph 19; 
The above combination suggests a wavelength of the plurality of infrared energy pulses have a Full Width Half Max (FWHM) equal to or less than 30 nm (Hainzl: paragraphs 11-12, 19, and 55). This is because the above combination teaches a bandwidth of 1nm or 10 nm. Bandwidth suggests to a person of ordinary skill in the art either full width half max or half width. In either case, this corresponds to a FWHM of less than 30nm. Therefore, this limitation is suggested by the above combination. Additionally, Mathieu teaches having a Full Width Half Max (FWHM) equal to or less than 30 nm (paragraph 74). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wavelength of the plurality of infrared energy pulses (of the above combination) have a Full Width Half Max (FWHM) equal to or less than 30 nm (as suggested by Hainzl and explicitly taught by Mathieu) in order suppress undesired background illumination, disturbances from undesired reflections, and other interfering light.
Additional Prior Art
Blum (US 6619799 B1) teaches that a laser (2160) comprising a Vertical Cavity Surface Emitting Laser (VCSEL) provides the benefit of having a small size (column 30, lines 10-20).

    PNG
    media_image4.png
    575
    853
    media_image4.png
    Greyscale

US 20120050682 A1 reads, “[0067] In a first type of embodiment of the invention, each radiation source can be a light emitting diode which operates at a wavelength of between 900 nm and 1200 nm. In this case, each radiation output section corresponds to a portion of the emitting surface of this diode. Alternatively, each radiation source can be a VCSEL source ( Vertical Cavity Surface Emitting Laser). Such sources each produce the radiation within a narrow cone of emission. In other words, the cone angle of the bundle of rays produced by each source is small, usually less than 10.degree. (degrees) or even 5.degree..”
US 20130077049 A1 reads, “[0042] In one embodiment, the eye tracking illumination source 134A may include one or more infrared (IR) emitters such as an infrared light emitting diode (LED) or a laser (e.g. VCSEL) emitting about a predetermined IR wavelength or a range of wavelengths. In some embodiments, the eye tracking sensor 134B may be an IR camera or an IR position sensitive detector (PSD) for tracking glint positions.”
US 20080019127 A1 teaches using a VCSEL in an eye-tracker (paragraphs 16, 26, and 28).

US 20100110275 A1 reads, “   [0074] Fused Silica (Abbe number of 67.8) is good glass choice when using an imaging wavelength .lamda..sub.IM having a relatively wide near-IR spectral bandwidth, e.g., .DELTA..lamda..sub.IM=155 nm (e.g., from 735 nm to 890 nm). In an example embodiment, an acceptable amount of axial chromatic aberration is about 0.34 mm in the image space. When using a narrow-band imaging spectrum .DELTA..lamda..sub.IM such as from a single LED array with a near-IR spectral bandwidth .DELTA..lamda..sub.IM of about 50 nm FWHM, the axial chromatic aberration is smaller so that more dispersive glasses can be used. In lens 100 of Table 1, the chromatic aberration is 10 .mu.m at the field edge.”
US 20140347629 A1 reads, “[0052] The wavefront unit 110 comprises a broadband light source 146. In the embodiment shown in FIG. 1, the broadband light source 146 is a superluminescent diode (SLD), or any other suitable broadband light source, covering a spectrum of 810.+-.100 nm. Alternative center wavelengths include 800 nm and 840 nm (at the bandwidth of .+-.100 nm). The wavefront unit 110 further comprises a narrowband filter 148. A spectral transmittance of the narrowband filter 148 has a sharp peak at the center wavelength (which is 810 nm in the embodiment shown in FIG. 1). The bandwidth of the narrowband filter 148 is characterized by a Full Width at Half Maximum (FWHM) of 10 nm or less, e.g., of 5 nm.”
US 5442412 A teaches infrared, pulse width,
maybe shutter
US 20120050682 A1 teaches VCSEL. directed to eye tracking reads, “[0067] In a first type of embodiment of the invention, each radiation source can be a light emitting diode which operates at a wavelength of between 900 nm and 1200 nm. In this case, each radiation output section corresponds to 
US 20130077049 A1 teaches VCSEL and IR. directed to eye racking
Hainzl (US 20140293226 A1) reads, “[0019] Preferably, a laser represents the coherent light source. Namely, a passively cooled laser typically has a bandwidth of less than 1 nm, whereas the LED (light emitting diode) light source used in the prior-art design normally has a bandwidth exceeding 40 nm. Thus, provided that a laser is used, it is comparatively straightforward to suppress any undesired background illumination…Since a coherent light source 142 in the form of a passively cooled laser typically has a bandwidth of less than 1 nm the steepness requirements on the filter element 155 can be made rather moderate while suppressing the background illumination substantially. (paragraph 55)

    PNG
    media_image3.png
    319
    926
    media_image3.png
    Greyscale


US 20160006914 A1 reads, “[0337] In certain examples, projected light from LEDs may not be suitable for generating square waves without using current modulation to switch the polarity of the LEDs, thus resulting in optical switching. In such embodiments, a single Continuous Wave (CW) laser may be pulsed at high rates, for example 1.1 nanoseconds, and adjust the timing such that a sweeping laser may create a uniform wave front.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M-F, 4-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/               Examiner, Art Unit 2877